UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 THERESA HIGGS-WILSON,

                Plaintiff,

           v.                                          17-CV-768
                                                       DECISION AND ORDER
 ANDREW M. SAUL,
 Commissioner of Social Security,

                Defendant.



       On August 9, 2017, the plaintiff, Theresa Higgs-Wilson, brought this action under

the Social Security Act ("the Act"). She seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that she was not disabled. Docket

Item 1. On June 7, 2018, Higgs-Wilson moved for judgment on the pleadings, Docket

Item 14; on August 30, 2018, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 20; and on September 26, 2018, Higgs-Wilson

replied.

       For the reasons stated below, this Court grants Higgs-Wilson’s motion in part and

denies the Commissioner’s cross-motion.


                                    BACKGROUND


I.     PROCEDURAL HISTORY

       On October 30, 2013, Higgs-Wilson applied for disability insurance benefits.

Docket Item 9-2 at 18. On November 27, 2013, she applied for supplemental security

income. Docket Item 9-5 at 11. She was fifty-six years old when she filed these
applications, Docket Item 9-6 at 3, and she claimed that she had been disabled since

December 30, 2012, due to acute renal failure, diabetes, Crohn’s disease, thyroid

disease, and high blood pressure. Docket Item 9-3 at 4-5. 1

       On February 28, 2014, Higgs-Wilson’s application was denied because she was

not disabled under the Act. Id. at 14, 25. She requested a hearing before an

administrative law judge ("ALJ"), Docket Item 9-4 at 20, which was held on May 19,

2016, Docket Item 9-2 at 35, about two months before Higgs-Wilson’s fifty-ninth

birthday, Docket Item 9-6 at 3. The ALJ then issued a decision on June 13, 2016,

confirming the finding that Higgs-Wilson was not disabled. Docket Item 9-2 at 29.

Higgs-Wilson appealed the ALJ’s decision, but her appeal was denied, and the decision

then became final. Id. at 2-4.


II.    THE VOCATIONAL ASPECT OF THE HEARING

       Because Higgs-Wilson was a person “of advanced age,” 20 C.F.R.

§ 404.1568(d)(4) (55 or older), the ALJ called a vocational expert (“VE”) to give an

opinion not only as to whether she could perform her old job, but also as to the

transferability of her work skills to other jobs in the national economy. The VE testified

that Higgs-Wilson “learned” the following “skills” over the course of her fifteen years of

previous employment: “customer service skills, developing . . . reports, communication,

[and] interacting with others.” Docket Item 9-2 at 93. Additionally, the VE found that

Higgs-Wilson had developed “writing skills [and] basic math” skills. Id. at 94.




       1At the hearing, Higgs-Wilson amended her alleged onset date to June 1, 2013.
Docket Item 9-2 at 18.

                                             2
III.   THE ALJ’S DECISION

       In denying Higgs-Wilson’s application, the ALJ evaluated her claim under the

Social Security Administration’s five-step evaluation process for disability

determinations. See 20 C.F.R. § 404.1520. At the first step, the ALJ must determine

whether the claimant is currently engaged in substantial gainful employment.

§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds to

step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any in the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If the claimant can perform past relevant work, he or she is not disabled



                                             3
and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that the claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ determined at step one that Higgs-Wilson had not engaged

in “substantial gainful activity” since June 1, 2013, the alleged onset date. Docket Item

9-2 at 20. At step two, the ALJ found that Higgs-Wilson had the following severe

impairments: “lumbago, diabetes mellitus, [and] obesity.” Id. At step three, the ALJ

determined that these severe impairments did not meet or medically equal the criteria of

any impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Docket Item 9-2 at

23.

       In assessing Higgs-Wilson’s RFC, the ALJ determined that she could perform

“the full range of light work as defined in 20 C.F.R. § 404.1567(b) and 416.967(b).” 2

Docket Item 9-2 at 24. The ALJ based this finding on evidence in the record, including


       2  “Light work involves lifting no more than 20 pounds at a time with frequent lifting
or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good deal of walking or standing, or
when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [a
claimant] must have the ability to do substantially all of these activities.” 20 C.F.R.
§§ 404.1567(b), 416.967(b).

                                              4
the opinions of Abrar Siddiqui, M.D., a consulting physician, and Gregory Fabiano,

Ph.D., a consulting psychologist. Id. at 25-26. At step four, the ALJ determined that

Higgs-Wilson was “unable to perform any past relevant work.” Id. at 27. But at step

five, the ALJ concluded that Higgs-Wilson could perform “jobs existing in significant

numbers in the national economy.” Id. Specifically, the ALJ determined that Higgs-

Wilson could work as a hostess, a chief aide, or a companion. Id. at 28. The ALJ

based this determination on her findings that Higgs-Wilson had acquired the

transferable work skills identified by the VE at the hearing: “customer service skills,

developing reports, communication, interacting with others, writing skills and basic

math.” Id. at 27.


                                STANDARD OF REVIEW


       When evaluating a decision by the Commissioner, district courts have a narrow

scope of review: they are to determine whether the Commissioner's conclusions are

supported by substantial evidence in the record and whether the Commissioner applied

the appropriate legal standards. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

Indeed, a district court must accept the Commissioner's findings of fact if they are

supported by substantial evidence in the record. 42 U.S.C. § 405(g). Substantial

evidence is more than a scintilla and includes "such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009). In other words, a district court does not review a disability

determination de novo. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).




                                             5
                                       DISCUSSION


       Higgs-Wilson argues that the ALJ erred in four ways. Docket Item 14-1 at

11-20. First, she argues that the transferable skills found by the ALJ were not

supported by substantial evidence. Id. at 11-13. Next, she argues that the ALJ

erred in weighing the evidence from Dr. Fabiano and “Dr. Totin[,] the non-

examining review physician.” Id. at 13-15. 3 She also argues that the ALJ erred

in failing to address her nonsevere impairments in formulating her RFC. Id. at

15-18. Finally, she argues that the ALJ erred when she did not rely on any

opinion evidence about Higgs-Wilson’s physical abilities. Id. at 18-20.

       SSA regulations “take into account the effect of a claimant’s age and work

experience on [her] ability to engage in any other kind of substantial gainful

work.” Draegert v. Barnhart, 311 F.3d 468, 472 (2d Cir. 2002). More specifically,

the regulations provide that

       [i]f you are of advanced age (age 55 or older), and you have a severe
       impairment(s) that limits you to sedentary or light work, we will find that you
       cannot make an adjustment to other work unless you have the skills that
       you can transfer to other skilled or semiskilled work (or you have recently
       completed education which provides for direct entry into skilled work) that
       you can do despite your impairment(s). . . .

20 C.F.R. § 404.1568(d)(4). In addition,

       [t]he SSA’s table of medical-vocational guidelines . . . requires that a
       claimant of advanced age who is at least a high school graduate, who
       previously held a skilled or semi-skilled job that [she] can no longer perform
       but who has the [RFC] to perform light work, is not to be found disabled if


       3The defendant refers to “Dr. Totin” as “a state agency consultant and
psychologist.” See Docket Item 20-1 at 14. In the record, however, no credentials or
postnominals are listed, and the pertinent medical records are signed as “M. Totin” with
the specialty code “38.” See, e.g., Docket Item 9-3 at 2, 3, 14, 22, 25.

                                             6
        [she] has job skills that are transferable but must be found disabled if [she]
        does not.

Draegert, 311 F.3d at 473.

        Thus, a claimant who fulfills the 1568(d)(4) age requirement and is limited to

sedentary or light work is not disabled only if she has skills obtained through her

previous work and only if those skills are transferable to other jobs in the national

economy. The reasoning behind that rule is that “a person of advanced age has little

time to learn a new skill and apply it to a new job, especially if his ability to work has

been limited by a medical disability.” Id. at 475.

        Paragraphs (1) through (3) of 20 C.R.F. § 404.1568(d) govern the transferability

of skills:

        (1) What we mean by transferable skills. We consider you to have skills
            that can be used in other jobs, when the skilled or semi-skilled work
            activities you did in the past work can be used to meet the requirements
            of skilled or semi-skilled work activities of other jobs or kinds of work.
            This depends largely on the similarity of occupationally significant work
            activities among different jobs.

        (2) How we determine skills that can be transferred to other jobs.
            Transferability is most probable and meaningful among jobs in which—

             (i)     The same or a lesser degree of skill is required;

             (ii)    The same or similar tools and machines are used; and

             (iii)   The same or similar raw materials, products, processes, or
                     services are involved.

        (3) Degrees of transferability. There are degrees of transferability of skills
            ranging from very close similarities to remote and incidental similarities
            among jobs. A complete similarity of all three factors is not necessary
            for transferability.

Draegert, 311 F.3d at 473 (quoting 20 C.F.R. §§ 404.1568(d)(1)-(3)) (emphasis

in original).


                                                7
       “[F]or purposes of determining disability under the Act, . . . there is an

inherent difference between aptitudes and skills.” Id. at 474.


              A skill is a knowledge of a work activity which requires the exercise
       of significant judgment that goes beyond carrying out of simple job duties
       and is acquired through performance of an occupation which is above the
       unskilled level (requires more than 30 days to learn). It is practical and
       familiar knowledge of the principles and processes of an art, science or
       trade, combined with the ability to apply them in practice in a proper and
       approved manner.          This includes activities like making precise
       measurements, reading blueprints, and setting up and operating complex
       machinery. A skill gives a person a special advantage over unskilled
       workers in the labor market.

               Skills are not gained by doing unskilled jobs, and a person has no
       special advantage if he or she is skilled or semiskilled but can qualify only
       for an unskilled job because his or her skills cannot be used to any
       significant degree in other jobs . . . . A person’s acquired work skills may or
       may not be commensurate with his or her formal educational attainment.

Id. at 473-474 (quoting SSR 82-41 at **1-3) (emphasis in original). By contrast, an

aptitude

       is an innate ability [rather than] a learned ability . . . . While a person may
       have natural talents including dexterity, general coordination, space
       relations, etc., that same person may not have the particular learned ability
       to do a specific job.

Id. at 475 (quoting Weaver v. Sec’y of Health and Human Servs., 722 F.2d 310, 311-12

(6th Cir. 1983)).

       In assessing the disability of a claimant of advanced age under 20 C.F.R.

§ 404.1568(d)(4), the ALJ must articulate the vocational skills that the claimant acquired

from past employment with “sufficient specificity.” Clark v. Berryhill, 697 F. App'x 49, 52

(2d Cir. 2017). In addition, the ALJ must demonstrate “sufficiently specific findings”

about the transferability of those skills to other jobs in the national economy. Id. This

requires the ALJ to “link” the skills found by the VE to a “particular task” that is specific


                                               8
to the performance of the other jobs that the VE recommends. Draegert, 311 F.3d at

476. When an ALJ fails to do so, the findings are not supported by substantial

evidence, and remand is required. Clark, 697 F. App’x at 52; see also Ferraris v.

Heckler, 728 F.2d 582, 587-88 (2d Cir. 1984).

        In performing that exercise, ALJs and VEs must not “phrase[]” the claimant’s

transferable skills “so vaguely” that they might “apply to jobs that are vastly different

from the claimant’s past relevant work.” Biernacki v. Colvin, 2016 WL 4925850, at *5

(W.D.N.Y. Sept. 16, 2016). Otherwise, the ALJ or VE would “effectively negate[]” the

presumption that a person of advanced age without transferable skills is disabled under

20 C.F.R. § 404.1568(d)(4). Draegert, 311 F.3d at 475 (quoting Weaver, 722 F.2d at

312).

        Here, the VE testified that Higgs-Wilson had acquired the skills of “customer

service[,] . . . developing reports, communication, interacting with others, writing . . .

and basic math” from her previous occupations. Docket Item 9-2 at 27. The VE also

testified that these skills are transferable to the occupations of hostess, chief aid, and

companion. Id. at 95. But the VE never articulated any “link” between those vaguely-

phrased skills and any “particular task” required by these occupations. See id. at 93-98.

The ALJ then adopted the VE’s findings without further elaboration, never sufficiently

specifying those skills or addressing how Higgs-Wilson’s acquired skills would help her

transition to one of the new jobs. Id. at 27-28. Accordingly, ALJ erred by failing to

demonstrate “sufficiently specific findings” about the transferability of Higgs-Wilson’s

skills to the other positions in the national economy recommended by the VE. Clark,

697 F. App'x at 52.



                                              9
       Higgs-Wilson also argues that “some of the [VE’s] cited ‘skills’ were merely

aptitudes.” Docket Item 14-1 at 11. In the case of writing and basic math, she is

correct. One court has held that abilities such as reading, writing, and arithmetic are not

transferable skills under SSR 82-41 but are “educational factors,” evincing little more

than the fact that the claimant possesses a high school education. Castle v. Colvin,

2017 WL 3939362, at *5 (W.D.N.Y. Sept. 8, 2017). Here, for example, the VE did not,

and indeed cannot, demonstrate how Higgs-Wilson’s knowledge of math and writing

can be distinguished from the math and writing taught to each child in our public-school

system. Accordingly, they are not skills that Higgs-Wilson “acquired through

performance of an occupation,” and they do not qualify as transferable skills under the

regulations discussed above. Draegert, 311 F.3d at 473 (quoting SSR 82-41 at **1-3)

(emphasis in original). 4




       4  In Burton v. Sec’y of Health and Human Servs., 893 F.2d 821, 823 (6th Cir.
1990), the court explained that under Sixth Circuit precedent, “cashier’s skills are
transferable” skills. (citing Siterlet v. Sec’y of Health & Human Servs., 823 F.2d 918,
922 (6th Cir. 1987). The court specifically noted that “a bundle of acquired, transferable
skills ranging from basic math to customer service and industry functions” associated
with work as a cashier were transferable. Id. But the court also cast doubt upon the
reasoning it applied. It conceded that “some members of the panel may disagree with
the reasoning of [the Sixth Circuit precedent leading to the court’s conclusion, but that] a
contrary conclusion would show disrespect for precedent and would tend to destabilize
the law in the Sixth Circuit.” Id. at 823-24. Moreover, the court’s analysis in Burton at
least linked those particular math and customer service skills with the job requirements
of a cashier, thus making some effort to make the vague more specific. That did not
happen here.

                                            10
          The remaining skills found by the VE—“customer service[,] . . . developing . . .

reports, communication, and interacting with others”—may or may not be transferable

skills, depending on whether they apply to specific, industry-related contexts. See, e.g.,

Demarco v. Comm’r of Soc. Sec., 2018 WL 3616258, at *3 (N.D. Ohio July 30, 2018)

(“While, as a general matter, some people may have a natural inclination to get along

with others . . . , having the ability to interact with others in order to determine product

need, is certainly the type of learned ability relating to specific activities one acquires

through work.”) (emphasis in original); see also Albors v. Sec’y of Health & Human

Servs., 817 F.2d 146, 148 (1st Cir. 1986). So the ability to communicate and interact

well with others might be a transferrable skill but only if it has a link to a specific work-

related activity. As vaguely presented in the VE’s testimony and the ALJ’s decision

here, however, skills such as “communication and interacting with others,” etc., cannot

be categorized as anything more than general aptitudes. See, e.g., Blake v. Sec’y of

Health & Human Servs., 528 F. Supp. 881, 886 (E.D. Mich. 1981). And that simply is

not good enough.

          This Court therefore agrees with the plaintiff that the ALJ and VE failed to

establish a link between the skills Higgs-Wilson obtained in her previous employment

and other positions in the national economy. Moreover, Higgs-Wilson’s ability to write

and her knowledge of basic math—and perhaps the other “skills” that the VE identified

and the ALJ adopted—are not transferable skills at all under 20 C.F.R.

§ 404.1568(d)(4) and SSR 82-41. Accordingly, this Court remands to the

Commissioner to make further, specific findings regarding Higgs-Wilson’s transferable

skills.



                                               11
                                     CONCLUSION


         For the reasons stated above, the Commissioner’s motion is DENIED, the

plaintiff’s motion is DENIED in part and GRANTED in part, and the matter is

REMANDED for further administrative proceedings consistent with this decision.

         SO ORDERED.

Dated:         June 19, 2019
               Buffalo, New York



                                             s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           12
